DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Response to Amendment of 12/9/2021
3.	The present Office action is made in response to the amendment filed on 7/19/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
4.	Regarding to the claim, applicant has amended claim and added a new set of (dependent) claims, i.e., claims 25-26, into the application. There is not any claim being added into or canceled from the application. As amended, the pending claims are claims 1-7, 9-16 and 18-26. Note that claims 8 and 17 were canceled in the amendment of 12/27/2019.
12/9/2021. It is noted that in the amendment, applicant has amended claims 1, 6 and 11. There is not any claim being added into or canceled from the application. There is also not any change being made to the drawings and the specification.
Response to Arguments
5.	The amendments to the claims as provided in the amendment of 7/19/2022 and applicant's arguments provided in the mentioned amendment, pages 9-14, have been fully considered and yielded the following conclusions.
A) Regarding to the newly-added claims 25-26, a carefully review of the newly-added claims has resulted that each newly-added claim further limits the subject matte recite din its elected examined claims 1 thus, claims 25-26 are now grouped into the elected invention I which now includes claims 1-4, 6, 9-14 and 24-26. Claims 5, 7, 15-16 and 18-23, grouped into the  Invention II, are still withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that non-elected claims 5, 7, 18, 20 and 22 will be rejoined if the linking claim 1 is later found as an allowable claim, and claims 15-16, 19, 21 and 23 will be rejoined if the linking claim 11 is later found as an allowable claim.
B) Regarding to the rejection of claims 1-4, 6, 9-10 and 24, now applied to claims 1-4, 6, 9-10 and 24-26, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11, 13-15, and 29-33 of copending Application No. 15/538,088, hereafter, Appl ‘088 as set forth in the office action of 6/9/2021, the amendments to the claims and applicant’s arguments provided in the amendment of 7/19/2022, page 10, have been fully considered but they are not persuasive. Thus, the rejection of claims 1-4, 6, 9-10 and 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11, 13-15, and 29-33 of copending Appl ‘088 is maintained/provided in the present office action.
Regarding to applicant’s arguments that “Applicant notes … present claims”, see Amendment in page 10, lines 1012. Applicant’s arguments have been fully considered but they are not persuasive because the new features, i.e., the elastic module of the optical film provides for the separability of the optical film and the master firm, and the elastic module of the second micro concave-convex structure of the master film as recited in the amended claim 1, lines 9-14, are readable from those recited in claims 1  and 31 of copending Appl ‘088, see the claims 1 and 31 of the Appl ‘088 as filed on 1/19/2022.
C) Regarding to the rejection of claims 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088 as set forth in the office action of 6/9/2021, applicant’s arguments provided in the amendment of 7/19/2022, pages 10-11, have been fully considered but they are not persuasive. Thus, the rejection of claims 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31, of copending Application No. 15/538,088 is maintained in the present office action.
It is noted that applicant has not amended claims 11-14 as stated by applicant’s arguments provided in the amendment of 7/19/2022. All features recited in present claims 11-14 are read over from features recited in claims 16-17, 19-21, 24-25, 27-28 and 31, of copending Application No. 15/538,088.
D) Regarding to the rejection of claims 1-2 and 6 under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Nomura et al (US Publication No. 2012/0212825), and the rejection of claims 3-4, 9-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Nomura et al as applied to claim 1 above, and further in view of Takase et al (US Patent No. 5,276,600), as set forth in the office action of 1/20/2022, the amendments to the claims as provided in the amendment of 7/19/2022, and applicant’s arguments provided in the mentioned amendment, pages 11-14, have been considered and are sufficient to overcome the rejection of the mentioned claims over the applied art.
E) Regarding to the rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Nomura et al (US Publication No. 2012/0212825), and the rejection of claims 13-14 and 24 under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Nomura et al as applied to claim 11 above, and further in view of Takase et al (US Patent No. 5,276,600), as set forth in the office action of 1/22/2022, applicant’s arguments provided in the amendment of 7/19/2022, pages 11-14, have been considered but are not persuasive. 
First, it is noted that applicant has not made any amendment to claims 11-14 as stated by applicant in the amendment, page 11.
Second, regarding to applicant arguments regarding to the art of Nomura et al as provided in the amendment of 7/19/2022, pages 11-14,  the examiner respectfully disagrees with applicant’s viewpoint and respectfully invited applicant to review the art of Nomura et al, paragraphs [0120]-[0138], for example, and the claimed language in present claim 11.
In particular, the claim recites the features thereof “wherein an elastic modulus … the master film”  on lines 18-20. With the claimed language being recited/provided then the elastic modulus of the optical film from 300 MPa to 1300 MPa will provide a separation between the optical film and the master film. With that interpretation then the elastic modulus of the optical film provided by Nomura et al which is in the range of 1MPa to 1200 MPa then the elastic modulus of the optical film provides a separation of the optical film with any optical element.
Applicant should note that the materials of the resist layer (13) for the mater film/element and the material of the optical layer (2) are different from other thus as a result their elastic modulus are different from each other. A difference in elastic modulus is considered as a factor or a reason in a separation step/process as disclosed by the present specification. Applicant should also review the claimed language of the present claim 11 in which while the claim recites an elastic modulus for the optical film and then the claim recites a result, i.e., a separation between the optical film and the master film, see the claims on lines 18-20. It is also noted that there is not any specific feature regarding to the elastic modulus of the master film being recited/provided. In other words, there is not any specific feature being provided except a recitation related to the elastic modulus of the optical film. In the art of Nomura et al, the optical film (16) is separated from the resist layer (13) wherein the optical film (16) has an elastic modulus value covers the range of elastic modulus of the optical film as claimed in claim 11. Thus, the elastic modulus of the optical film (16) as provided by Nomura et al is considered as the one being provided for separation the optical film (16) from the resist layer (13). 
Third, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.       Claims 1-4, 6, 9-10 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-4, 6, 9-10 and 24 are read from those recited in claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088, hereafter, Appl ‘088. 
In particular, features of claim 1 are read from claims 1 and 31 of Appl '088; features of claim 2 are read from claim 4 of Appl '088; features of claim 3 are read from claim 13 of Appl '088; features of claim 4 are read from claim 14 of Appl '088; features of claim 6 are read from claim 11 of Appl '088; features of claims 9-10 are read from claim 15 of Appl '088 which adherent is considered as an optical component or an input element; features of claim 24 are read from claims 4 and 14 of Appl ‘088, and features recited in claims 25-26 are read from claim 33 of Appl ‘088.
Regarding to the elastic module of the optical film provides for the separability of the optical film and the master firm, and the elastic module of the second micro concave-convex structure of the master film as recited in the amended claim 1, lines 9-14, such features are readable from those recited in claims 1  and 31 of copending Appl ‘088, see the claims 1 and 31 of the Appl ‘088 as filed on 1/19/2022.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.       Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088, hereafter, Appl ‘088. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims are read from those recited in claims 16-17, 19-21, 24-25, 27-28 and 31 of copending Application No. 15/538,088, hereafter, Appl ‘088. 
In particular, features of claim 11 are read from claims 16-17, 19-21, 25 and 31 of Appl '088; features of claim 12 are read from claim 24 of Appl '088; and features of claims 13-14 are read from claims 27-28, respectively. See also claim 1 in which claim 16 is a dependent claim.
Regarding to the newly-added features, i.e., the elastic module of the optical film provides for the separability of the optical film and the master firm recited in the amended claim 1, lines 12-13, it is noted that the newly-added features are readable from those recited in claims 1, 16-17, 19-21, 24 and 27-28 of copending Appl ‘088, see the amendment to claim 1 of the Appl ‘088 on lines 11-12 and 18-23. See also claim 1 to which claim 16 depends.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.       Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al (US Publication No. 2012/0132897) in view of Nomura et al (US Publication No. 2012/0212825) (both of record).
Seki et al discloses an optical element and a method for making the optical element. The optical element and the method for making the optical element as described in paragraphs [0165]-[0241] and shown in figs. 1-8 comprises the following features:
The optical element as disclosed by Seki et al comprises the following features:
a) an optical film (2) on one surface of which is formed a first micro concave-convex structure in which an average cycle of concavities and convexities is less than or equal to a visible light wavelength, see paragraph [0176], for example; 
b) a master film (21) that covers the first micro concave-convex structure, wherein the master film is provided with a second micro concave-convex structure formed on a surface that faces the first micro concave-convex structure, the second micro concave-convex structure is made of a cured curing resin, and has a reverse shape of the first micro concave-convex structure, and the optical film and the master film are separable from each other, see paragraphs [0199]-[0201] and figs. 2-4; and
Regarding to the feature that the master film is separable from the optical film, such feature is clear from the device provided by Seki et al that the master film (21) is separable from the optical film (2), see also figs. 3-4.
Regarding to the feature about the thickness of the film as recited in present claim 12, Seki et al disclose that the thickness of the film (2) is from 0.5 µm to 200 µm which range covers the range of 1 µm to 10 µm.
It is noted that while Seki et al discloses that the material of the optical film can be epoxy resins, acrylic resins, urethane resins, … and cross-linking type liquid crystal resins”, see paragraph [0167]; however, Seki et al does not clearly disclose the elastic modulus of the optical film as recited in the present claim 11. However, a laminate comprises a plurality of optical layers attached to each other where in a layer made by acrylic resin having a flexural modulus in the range of 1 MPa to 1200 MPa is disclosed in the art as can be seen in the laminate provided by Nomura et al. 
In particular, Nomura et al discloses an optical element (1) and a method for making an optical element. The optical element (1) comprises a base (2) and a concave-convex structure (3) formed on a surface of the base wherein the material used to make the structure (3) has an elastic modulus in a range of 1 MPa and 1200 MPa. Nomura et al also discloses the advantages of the range governing the elastic modulus of the concave-convex structure as can be seen in paragraphs [00750, [0167], …Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical element as provided by Seki et al by utilizing an optical layer/film made by acrylic resin wherein the layer/fil of acrylic resin has a flexural modulus in the range of 1 MPa to 1200 MPa as suggested by Nomura et al for the purpose of obtaining a balance between mechanical strength and flexibility.
Regarding to the feature that the elastic modulus of the optical film is provided for separation of the layers, such feature is considered as being read from the laminate provided by Nomura et al.
Applicant should note that the materials of the resist layer (13) for the mater film/element and the material of the optical layer (16) are different from other thus as a result their elastic modulus are different from each other. A difference in elastic modulus is considered as a factor or a reason in a separation step/process as disclosed by the present specification. Applicant should also review the claimed language of the present claim 11 in which while the claim recites an elastic modulus for the optical film and then the claim recites a result of such an elastic modulus of the optical film. There is not any specific feature being provided except a recitation related to the elastic modulus of the optical film. In the art of Nomura et al, the optical film (16) is separated from the resist layer (13) wherein the optical film (16) has an elastic modulus value covers the range of elastic modulus of the optical film as claimed in claim 11. Thus, the elastic modulus of the optical film (16) as provided by Nomura et al is considered as the one being provide for separation the optical film (16) from the resist layer (13).
Regarding to method steps as claimed in present claims 11-12, such method steps are read from the description related to the method for making a master film and using the master film for forming an optical element as described in paragraphs [0199]-[0241] and figs. 2-8.
12.       Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al in view of Nomura et al as applied to claim 11 above, and further in view of Takase et al (US Patent No. 5,276,600, of record).
It is noted that in the combined product provided by Seki et al and Nomura et al, while Seki et al discloses an optical element having an optical film (2) formed on an adherend (1) which is an optical component as applied to the feature related to the adherent, and a method for making such an optical element; however, Seki et al does not clearly state that an adhesive is used to attach the film on the adherend as recited in present claim 13 wherein the adhesive has a thickness in the range of 2 µm to 50 µm as recited in present claim 14. 
However, the use of an adhesive having a thickness in the range of 0.5 µm to 50 µm for attaching an optical film onto a surface of an adherend is known to one skilled in the art as can be seen in the optical element provided by Takase et al.  In particular, Takase et al discloses an optical element having a reflecting film (4), a base (8) and an adhesive (7) for adhering the reflecting film onto the base, see columns 3-4 and fig. 3. Regarding to the thickness of the adhesive (7), in column 4, Takase et al discloses that the thickness of the adhesive is in a range of 0.5 µm to 50 µm and preferably in a range of 1 µm to 20 µm. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Seki et al by and Nomura et al using an adhesive for attaching the film onto an adherend as suggested by Takase et al for the purpose of reducing the harmful factors of environment such as dust, moisture, ... from entering the surfaces of optical elements. Regarding to the peeling away of the master film, such step can be read form the teaching provided by Seki et al and shown in fig. 4.
Conclusion
13.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Publication Nos. 20110159245 and 20090246494 each is cited as of interest in that each discloses a combination of two optical elements having opposite concave-convex structures.
14.	It is noted that the present claims 1-4, 6, 9-10 and 24 are subjected to a rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-11 and 13-15 of copending Application No. 15/538,088 in the present office action. The independent claim 1 and its dependent claims appear to be allowed with respect to the prior art. With such when a Terminal Disclaimer filed by applicant in response to the present office action, which Terminal Disclaimer is approved by the Office, then claims 5, 7, 18, 20 and 22 will be rejoined in the next office action. However, applicant should review and make any necessary/suitable change(s)/amendment(s) to those claims, in particular, claims 20 and 22, so that those rejoined claims are complied with the requirement of 35 U.S.C. 112, in particular, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872